IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Citizens of Upper Woodmont Group, :
                                  :
                        Appellant :
                                  :
                  v.              : No. 551 C.D. 2021
                                  : Submitted: October 11, 2022
Upper Yoder Township Zoning       :
Hearing Board, Westmont Hilltop   :
School District and Vogue Towers  :



BEFORE:       HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE STACY WALLACE, Judge
              HONORABLE MARY HANNAH LEAVITT, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                           FILED: December 22, 2022


              Citizens of Upper Woodmont Group (Objectors) appeal the order of the
Cambria County Court of Common Pleas (trial court), on remand from this Court,
dismissing with prejudice Objectors’ appeal, and affirming the decision of the Upper
Yoder Township (Township) Zoning Hearing Board (Board), that granted Vogue
Towers’ (Applicant) amended application for a variance to construct a 195-foot
wireless telecommunications facility (cell tower) on property owned by the
Westmont Hilltop School District (School District) that is located in the Township.1
We vacate and remand this matter again.


       The trial court’s order also denied Applicant’s “Motion to Quash [Objectors’] Renewed
       1

Land Use Appeal” and Objectors’ “Motion to Submit Additional Testimony/Evidence and/or
Supplement Record.” See Reproduced Record (RR) at 1186a.
                                          I.
             In our prior opinion in this matter, we summarized the relevant facts of
this case as follows:

                    The School District owns a parcel of property that
             is situate in both the Township and Westmont Borough
             (Borough). On December 19, 2018, the School District
             and Applicant submitted a permit application to the
             Township to construct the cell tower on School District
             land leased to Applicant. [RR] at 23a-24a. On December
             28, 2018, the Township’s Zoning Officer denied the
             permit application, stating that a variance was required
             because the height of the proposed cell tower violated the
             height restrictions of the relevant provisions of the
             Township’s Ordinance No. 220 ([Old] Zoning Ordinance).
             See [RR] at 44a.

                    On December 19, 2018, Applicant also submitted
             the variance application with the Board. [RR] at 1a-43a.
             The portion of the School District’s property in the
             Township is situate in the R-4 One-Family Residential
             District under the [Township’s former] Zoning Ordinance
             [(Old Zoning Ordinance)]. Under Section 504(A) of the
             [Old] Zoning Ordinance, by reference to other sections,
             the permitted uses in the district are limited to: one-family
             detached dwellings and appurtenant private swimming
             pools; churches and other places of worship; public, non-
             commercial, recreation areas; public or private schools;
             municipal and necessary public utility facility buildings;
             farm or truck operations; temporary construction
             structures; and community unit plan development by
             special exception.

                    Under Section 504(C) of the [Old] Zoning
             Ordinance, by reference to other sections, the height
             limitation in the district is 75 feet for church steeples or
             towers. In addition, Section 1001(A) provides, “radio
             towers or necessary mechanical appurtenances may be
             erected to [a] height above the limitations of the district,
             but not to exceed 15 feet over such limitations.” As a

                                          2
result, and based on the hearing testimony of the Township
Zoning Officer, the Board noted in its decision:

      [Applicant] requested a variance for three items.
      First and [s]econd requests are a height variance,
      which is divided into two parts to erect the cell[]
      tower itself, which would be 195 feet tall, and to
      erect a fence around the equipment area at the
      bottom of the cell tower, which would be 8 feet tall.
      The third request is [the] ability to allow any cell
      phone carriers and internet companies who wish to
      use the tower to install equipment needed for their
      facility, including generators and equipment in the
      area.

[RR] at 469a.

        At the initial Board hearing on January 29, 2019,
Tom Mitchell, the School District’s acting superintendent,
testified regarding the need for communications due to the
lack of a cell tower in the area. See [RR] at 65a-66a.
Robin Melnyk, director for the County’s 911 center,
testified regarding the lack of coverage for the 911 center
based on the absence of a cell tower in the area, and that
Applicant has offered to provide the County’s 911 center
with free space on the cell tower. Id. at 74a. She stated
that it would cost the County $400,000.00 to construct a
tower, and that it is not financially feasible. Id. at 75a.

        Chief Donald Hess of the Township’s Police
Department testified in favor of the cell tower. He
outlined the lack of communication in the area based on
the absence of a cell tower and the topography of the land,
and expressed his concerns for the safety of the nearby
Laurelwood elder apartment, convalescent, and personal
care center and the high school. [RR] at 78a-82a. He
testified regarding an incident where he could not use his
police radio or cell phone to respond in an emergency
situation. Chief Tim Reitz of the Township’s Fire
Company also testified about his safety concerns for the
Laurelwood center and the high school. Id. at 82a-88a.


                            3
       Robert Fatula, a security consultant with Gittings
Protective Security, testified that his job is to give advice
and set policies and procedures for surviving things such
as an active shooter, a bomb threat, and natural disasters.
[RR] at 89a-91a. He stated that an initial call to the 911
center to get police on the scene is critical when an armed
person is present, and he is terrified of the inability to make
a call from the site when outside. Id. He testified that
there are no other school districts in the County without
cell service due to the lack of a cell tower. Id. at 92a.

       Three Township residents testified in support of the
application. Peter Hassett testified that, due to the lack of
cell phone service, he started an on-line petition in favor
of the cell phone tower that gathered 1,200 signatures.
[RR] at 104a-106a. He stated that Applicant contacted
him regarding the petition, and a representative of
Applicant attended a School District board meeting
because of the appropriateness of the proposed site. Id. A
copy of the petition was entered into evidence. Id. at 106a.
Brenda Molnar testified that she had very spotty cell phone
service, many people are terminating their landline
telephones, and the lack of cell phone service is a safety
issue at the school and Laurelwood. Id. at 107a-109a. Tim
Reitz testified that he was thinking of purchasing a home
in the area, but declined to do so due to the lack of cell
phone service and purchased one in a different area. Id. at
109a-110a. At its conclusion, the Board voted to continue
the hearing so that representatives for Applicant could
appear to answer questions from the Board and nearby
property owners who opposed the application. Id. at 153a.

       At the second Board hearing on March 5, 2019, Pat
Tant, a representative for Applicant, answered questions
posed by the Board and by attendees at the hearing. See
[RR] at 322a-330a, 335a-357a. She testified that she has
looked at a number of sites and has had over 5,000 towers
constructed. Id. at 323a. She visited the proposed site at
the school a few times, and viewed it with the principal
and Ryan McBreen, a representative for Sabre Industries
(Sabre), the manufacturer of the tower. Id. at 322a-323a,
349a-350a. She stated that they initially considered two
sites for the tower, but decided upon the proposed site
                              4
based on the topography, proximity to the school, and
access to the tower. Id. at 323a-327a, 348a-349a. She
testified that they conducted a “balloon test,” whereby
Sabre used a 36-inch red balloon to obtain photographs
that approximate what the proposed cell tower would be
and what it would look like when constructed. Id. at 328a-
329a. She stated that the cell towers that she constructs do
not actually fall over because they are designed to buckle,
so she asked Sabre to include a 49-foot fall zone around
the proposed tower to prevent it from falling on the school
or any homes in the area. Id. at 333a-335a, 348a. She
testified that if anything was to fall from the cell tower,
including ice, it would fall within the compound’s 60-foot
area. Id. at 335a.

        Tant also stated that it will not have to be lighted
due to its height and that the cell providers using the cell
tower will pay for its electricity. [RR] at 336a-336a. She
testified that the providers using the cell tower decide on
whether a generator is installed and that, if used in an
emergency, it will only emit a noise of 64 decibels, which
is comparable to an electric shaver or a dishwasher. Id. at
335a-338a. She stated that it will not be a HAZMAT site
because it must be fully compliant with the federal
Environmental Protection Agency checklist to ensure that
it is a clean site. Id. at 338a-339a. She testified that the
cell tower will also comply with the Federal
Communications Commission’s radio frequency emission
standards, which are typically thousands of times below
safety limits, and that all the emitting equipment is at the
top of the tower and not at ground level. Id. at 339a-341a.
She stated that although the standard for the surrounding
fence is a height of six feet, an eight-foot fence is proposed
for extra safety and that she is not aware of anyone ever
climbing over the fence at a cell tower site. Id. at 341a-
342a. She testified that the school is paid for the leased
property so the entire community benefits from the
increased educational revenue. Id. at 345a. She stated that
the reports from the Cellular Telecommunications
Industry Association over the last three years indicate that
more than 50% of all new home buyers are looking for
wireless connectivity, and the lack of it is detrimental to
property values so the cell tower will not negatively affect
                              5
property values. Id. at 345a-347a, 355a-356a. She
testified that the local EMS will be provided space at the
top of the cell tower. Id. at 354a. Finally, she stated that
the construction of the tower will not alter the essential
characteristics of the neighborhood. Id. at 355a-356a.

      McBreen also testified, explaining how the cell
towers are constructed under the 2015 International
Building Code and American National Standards Institute
standards to buckle and fall onto itself rather than fall over,
with a theoretical fall zone of 49 feet. [RR] at 331a-333a,
334a-335a. He testified that the only cell tower that he has
known to collapse was caused by a worker who had
inadvertently started a fire while working on the tower. Id.
at 349a. He stated that “climbing pegs” are used by the
construction and maintenance workers on the cell tower,
but that they are removed when the work has been
completed and stored on-site in a steel cabinet that requires
a code to be opened. Id. at 343a-344a. He testified that
the 195-foot height was chosen because a taller tower is
cost prohibitive and the Federal Aviation Administration
requires lights on a structure over 200 feet. Id. at 350a-
351a. He stated that one of the factors considered in
determining the site was the location of a utility substation
within a few hundred feet of the proposed tower. Id. at
356a-357a.

       On April 9, 2019, the Board issued a decision
granting the Application, in which it found all of the
foregoing testimony credible. See [RR] at 470a-474a.
Based on the foregoing, the Board concluded as law: (1)
the property is located in an R-4 Residential District under
the [Old] Zoning Ordinance; (2) the request for the height
variance, use variance, and the right for cell phone carriers
and internet companies to install equipment and generators
at the site is granted; (3) the height variance for the cell
tower and fence includes the ability to install their own
equipment, including generators, after the tower is
completed; (4) the most credible testimony is the
testimony from Applicant’s representatives, the School
District, the emergency personnel from the Police and Fire
Departments, and the 911 administrator rather than those
in opposition to the Application; and (5) the Laurelwood
                              6
                 Convalescent and Personal Care Centers, and the
                 apartments and the high school, are in the area and are
                 subject to the same problems with cell phone and
                 emergency phone service. [Id.] at 474a. Objectors
                 appealed the Board’s decision to the trial court.

                        Prior to argument in the trial court, pursuant to
                 Section 1005-A of the Pennsylvania Municipalities
                 Planning Code (MPC),[2] Objectors filed a motion for the
                 opportunity to present additional evidence to the court on
                 the issue of whether the cell tower site is situate in the
                 Borough and not the Township and thereby divesting the
                 Board of jurisdiction to consider or dispose of the
                 Application. See [RR] at 667a. The trial court denied the
                 motion [on the alternate bases that Objectors did not have
                 standing to question the Board’s jurisdiction or that
                 Objectors waived the issue of the Board’s jurisdiction by
                 failing to properly raise and preserve the issue before the
                 Board. See id. at 769a-770a.

                       With respect to the requisite unnecessary hardship
                 underlying the Board’s grant of a variance pursuant to
                 Section 1702(B) of the Township’s [Old] Zoning
                 Ordinance,[3] the trial court determined:

       2
        Act of July 31, 1968, P.L. 805, as amended, added by the Act of December 21, 1988, P.L.
1329, 53 P.S. §11005-A.

       3
           Section 1702(B) of the Old Zoning Ordinance states, in pertinent part:

                 B. Powers Relative to Variations - When it is alleged that the
                 provision of the [Old] Zoning Ordinance inflict unnecessary
                 hardship upon the applicant, the board may grant a variance if
                 the following conditions are found relevant in a given case:

                 1. That there are unique physical circumstances or conditions
                 including irregularity, narrowness or shallowness or lot size or
                 shape, or exceptional topographical or other physical
                 conditions peculiar to the particular property and that the
                 unnecessary hardship is due to such conditions and not the
                 circumstances or conditions generally in the neighborhood or
                 district in which the property is located.
(Footnote continued on next page…)
                                                   7
                      Certainly, the property is subject to an unnecessary
                      hardship: the lack of cellular communications that
                      prohibits the safe and efficient operation of a Junior-
                      Senior High School, impedes the development of
                      safety protocol, and endangers the well-being of
                      students, faculty and staff. Moreover, the law of our
                      Commonwealth is clear that “modernization or
                      expansion of a business will satisfy the
                      [unnecessary hardship element] where ‘the
                      expansion or modernization . . . [is] a matter of
                      necessity for the business rather than merely to take
                      advantage of an increase in business.’” Richards v.
                      [Borough] of Coudersport Zoning [Hearing Board],
                      979 A.2d 957, 967 (Pa. Cmwlth. 2009) [(citation
                      omitted)]. The record is clear that [the] School
                      District’s inability to modernize the property in
                      accordance with accessible safety standards is
                      unacceptable, unnecessary hardship.

              2. That because of such physical circumstances or conditions
              there is no possibility that the property can be developed in
              strict conformity with the provisions of the [Old] Zoning
              Ordinance and that the authorization of a variance is therefore
              necessary to enable the reasonable use of the property.

              3. That the unnecessary hardship has not been created by the
              applicant.

              4. That the variance, if authorized, will not alter the essential
              character of the neighborhood or district in which the property
              is located, nor substantially or permanently impair the
              appropriate use of development of adjacent property, not be
              detrimental to the public welfare.

              5. That the variance, if authorized, will represent the
              minimum variance that will afford relief and will represent the
              least modification possible of the regulation in issue.

              In granting any variance, the Board may attach such
              reasonable conditions and safeguards as it may deem
              necessary.

See also Section 910.2 of the MPC, 53 P.S. §10910.2 (containing all of the foregoing provisions).
                                                8
              [RR at 773a]. The trial court also affirmed the Board’s
              determination that the remaining elements required for the
              grant of a variance are supported by substantial evidence.
              See id. at [773a-776a]. Accordingly, the trial court issued
              an order dismissing with prejudice Objectors’ appeal and
              affirming the Board’s decision, see id. at [776a], and
              Objectors filed [an] appeal [to this Court].
Citizens of Upper Woodmont Group v. Upper Yoder Township Zoning Hearing
Board (Pa. Cmwlth., No. 1215 C.D. 2019, filed July 9, 2020), slip op. at 1-9.
              On appeal4 in that case, Objectors argued, inter alia, “that the trial court
erred or abused its discretion in denying their motion for the opportunity to present
additional evidence pursuant to Section 1005-A of the MPC” in that “the trial court
erred in refusing to receive additional testimony and evidence relating to the ‘critical
jurisdictional question’ of whether the Board possessed jurisdiction to grant the
variances . . . because the cell tower is actually located in the Borough, and not in
the Township.” Citizens of Upper Woodmont Group, slip op. at 9. This Court noted,
in relevant part:

                     In this case, it is undisputed that the District’s
              mailing address is within the Township. However, the
              attachments to the variance application submitted to the
              Board call into question whether or not the cell tower site
              is located in the Borough and not the Township, see [RR]
              at 15a, 35a, 37a, 39a-40a, thereby divesting the Board of
              jurisdiction to consider the application under the MPC.
              More specifically, when the dashed line on the County’s
              GIS map showing the boundary between the Borough and
              the Township, [id.] at 35a, is compared with the site plans
              for the tower, id. at 15a, 39a-40a, it appears that the cell


       4
         As this Court has explained: “In a land use appeal where the trial court does not take
additional evidence, our review is limited to determining whether the ZHB abused its discretion
or committed an error of law. As to questions of law, our standard of review is de novo and our
scope of review is plenary.” Board of Commissioners of Cheltenham Township v. Hansen–Lloyd,
L.P., 166 A.3d 496, 501 n.4 (Pa. Cmwlth. 2017) (citations omitted).
                                              9
               tower will be constructed within the Borough and not
               within the Township.
Id., slip op. at 9. As a result, we concluded that “the trial court erred and/or abused
its discretion in denying Objectors’ request to receive additional evidence relating
to the location of the proposed cell tower on the alternate bases that Objectors did
not have standing to question the Board’s jurisdiction, or that the issue of the Board’s
jurisdiction was waived by Objectors’ failure to properly raise and preserve the issue
before the Board.” Id. at 10-11 (citations omitted).
               Ultimately, on July 9, 2020, this Court held:

                     Pursuant to the MPC, the Second Class Township
               Code,[5] the Borough Code,[6] and Appeal of Davis[, 644
               A.2d 220, 223 (Pa. Cmwlth. 1994)], when presented with
               Objectors’ motion to present additional evidence, it was
               incumbent upon the trial court to determine: (1) the
               boundary line between the Borough and the Township; (2)
               where the cell tower site is situate in relation thereto; and
               (3) whether or not the Board possessed jurisdiction to
               dispose of the variance application in the first instance. As
               a result, the matter will be remanded to the trial court to
               dispose of the foregoing matters, and to receive additional
               relevant evidence if it deems such evidence is necessary.
Citizens of Upper Woodmont Group, slip op. at 11. Accordingly, we issued an order
remanding the matter to the trial court “for proceedings consistent with the foregoing
memorandum opinion.” Id.




      5
          Act of May 1, 1933, P.L. 103, as amended, 53 P.S. §§65101-67201.

      6
          8 Pa. C.S. §§101-3501.
                                              10
                                               II.
               On August 20, 2020, the Township enacted Ordinance No. 287 (New
Zoning Ordinance), which amended and replaced the Old Zoning Ordinance. See
New Zoning Ordinance §101 (“Be it further Enacted and Ordained that . . . [the Old
Zoning Ordinance is] hereby repealed.”); New Zoning Ordinance §106 (“The
effective date of this ordinance shall be five days after its adoption by the
[Township’s] Board of Supervisors.”). In relevant part, New Zoning Ordinance
Section 202 defines “Telecommunications Tower,” a term not defined in the Old
Zoning Ordinance, as “[a] structure supporting equipment that receives and/or
transmits signs, signals, messages, words, writings, images and sounds or
information of any nature by wire, radio, optical or other electromagnetic systems,
as further regulated under Section 1011 [(relating to telecommunications towers as
a use by special exception in the C-1, C-2, and C-3 Zoning Districts)].” In addition,
New        Zoning    Ordinance      Section      504(A)      provides     for    “[s]mall     site
telecommunications facilities, as per Section 1013[,7]” as a permitted use in the R-4
One-Family Residential District; however, New Zoning Ordinance Section 504(B)
states that “Telecommunications Towers” are a non-permitted use in the R-4
District. Finally, New Zoning Ordinance Section 1702(B) outlines the criteria
required for the grant of a variance to the New Zoning Ordinance’s provisions,
containing the same provisions as the prior version of Section 1702(b) in the Old
Zoning Ordinance.




       7
           New Zoning Ordinance Section 1013(1) provides that “[s]mall site telecommunications
facilities may be located in any area of the Township, in compliance with zoning district height
regulations, or on utility poles located in a street right-of-way, not exceeding fifty (50) feet in
height.”
                                                11
                On October 19, 2020, following a number of status conferences
regarding the remand by this Court, the trial court notified the parties that Applicant
“intended to amend its application for erection of a cell tower to ensure that it is
within the Township limits.” RR at 869a.8 Over Objectors’ objections, see id. at
870a-872a, on October 27, 2020, Applicant submitted an amended application to
construct the cell tower on the School District’s property. See id. at 873a-914a. The
amended application was identical to the original application except for the
replacement of the three mapping pages, which show that the site for the cell tower
was moved to the southeast on the parcel. Compare id. at 35a, 37a with 885a-886a;
see also id. at 984a, 987a.
                That same day, Applicant filed a motion to remand the matter to the
Board alleging that “[a]s the only issue currently pending before the [c]ourt is
whether or not the proposed construction site, as set forth in the Amended
Application, is fully within the jurisdiction of [the] Township, and the [MPC]
specifically provides that zoning jurisdiction vests solely in the local government in
which the property is located, this [c]ourt must remand this matter to the [Board] for
such determination.” RR at 919a. On October 28, 2020, the trial court issued an
order granting Applicant’s motion and remanding the matter to the Board “for a
determination as to whether, based on the Amended Application, the cell tower
construction site falls within the physical boundaries of [the] Township.” Id. at 967a.

        8
          At one of the status conferences, the trial court directed Objectors to submit a survey or
other documentation by August 17, 2020, to establish that the proposed site for the cell tower is
not within the Township’s boundaries. See, e.g., RR at 1172a. On August 17, 2020, via email,
Objectors submitted a letter from Jeffrey Ripple, PLC, the Project Manager III/Chief of Surveys
for CME Engineering. Id. at 866a-867a. In the letter, Ripple stated, in relevant part, that
“[u]tilizing all the records and tools available to CME, it is the professional opinion of this
surveyor, that the location of the [cell] tower site . . . falls well within the bounds of [the] Borough.”
Id. at 866a.
                                                   12
             On December 10, 2020, the Board conducted a public hearing on the
amended application and admitted the record from the prior proceedings on the old
application for a variance into the record. See RR at 972a-1012a. At the hearing,
Michael Sandifer, the Project Manager for the site development with respect to the
amended application, testified for Applicant. Id. at 981a. He testified that he
“developed a site test that we believe was well inside the [Township’s] boundary,”
and hired Point to Point Surveying (Point to Point) to survey the property based on
the sketch that he had provided. Id. at 983a. He asked Point to Point to revise its
survey map to include the boundary line between the Borough and the Township.
Id. at 985a-986a. He stated that he believed that he fulfilled his task of assuring that
the new construction location falls within the Township’s physical boundaries. Id.
at 986a.
             David Miller, Point to Point’s Chief Operating Officer, testified for the
Applicant as well. See RR at 988a-1001a. He stated that he is a licensed professional
land surveyor, he oversees all drafting and workflow, and he reviews all of the work
performed by the field crews and the survey technicians. Id. at 989a. He testified
that the new construction site falls within the Township’s physical boundaries. Id.
at 996a-997a.
             Finally, at the hearing, Brian Litzinger, counsel for Objectors, conceded
on the record that the new cell tower construction site is “definitively” in the
Township. RR at 1008a. In addition, after initially indicating that Objectors would
present Ripple as a witness, id. at 1005a, he ultimately apologized to the Board and
stated that his witness was not present to testify. Id. at 1007a. Importantly, Litzinger
did not ask for a continuance to present Ripple’s testimony at a later Board hearing.
See id. In presenting argument, Litzinger asserted that “to allow [Applicant] to come


                                          13
back nearly two years later and seek to amend an application rather than file a new
application we believe is beyond your powers of the [B]oard under the MPC. There
are substantial circumstances that have changed in the inter[im].” Id. at 1009a.
Ultimately, at the conclusion of the hearing, the Board voted to grant the amended
application based upon its determination that the new cell tower site is within the
Township. Id. at 1010a-1011a.
                On December 23, 2020, the Board issued a written decision in which it
found Sandifer’s and Miller’s testimony and evidence credible, in addition to
Litzinger’s concession that the new site is “definitely” in the Township. RR at
1039a-1040a. Based upon the credible evidence, the Board concluded that the new
site for the cell tower is in the Township and, as a result, the Board has jurisdiction
over Applicant’s amended variance application. Id. at 1041a.
                On January 22, 2021, Objectors filed a Notice of Renewed Land Use
Appeal of the Board’s December 24, 2020 decision. See RR at 1043a-1060a. In
addition to the claims raised on the merits of the applications, Objectors asserted that
the trial court erred in: (1) granting Applicant leave to amend the application outside
of the time provided for in Section 908 of the MPC;9 (2) “[a]llowing, considering,

      9
          In relevant part, Section 908(1.2) of the MPC states:

                (1.2) The first hearing before the board . . . shall be commenced
                within 60 days from the date of receipt of the applicant’s
                application, unless the applicant has agreed in writing to an
                extension of time. Each subsequent hearing before the board . . .
                shall be held within 45 days of the prior hearing, unless otherwise
                agreed to by the applicant in writing or on the record. An applicant
                shall complete the presentation of his case-in-chief within 100 days
                of the first hearing. Upon the request of the applicant, the board . . .
                shall assure that the applicant receives at least seven hours of
                hearings within the 100 days, including the first hearing. Persons
(Footnote continued on next page…)
                                                  14
and ultimately granting [Applicant’s] amended application when such was
substantially different from the original application as to the site”; (3) “[a]llowing,
considering, and ultimately granting [Applicant’s] amended application in light of”
the Township’s enactment of the New Zoning Ordinance, and “based upon
substantial changes in the [New Z]oning [O]rdinance and [Applicant’s a]mended
[a]pplication, the [Board] should have rejected the [a]mended [a]pplication and
required a new application to apply the [New Z]oning [O]rdinance”; and (4)
“[a]llowing, considering, and ultimately granting [Applicant’s] amended application
when [the] original application contained a fatal defect or error in representing a
proposed site located outside the geographical boundaries of [the] Township, thus
depriving [the Board] of jurisdiction as to the original proceedings and renderings
all proceedings void.” See id. at 1048a-1049a.
                 That same day, Objectors filed a motion to submit additional testimony
and evidence and/or to supplement the record that was created before the Board. See
RR at 1061a-1069a. Specifically, pursuant to Section 1005-A of the MPC,10

                 opposed to the application shall complete the presentation of their
                 opposition to the application within 100 days of the first hearing
                 held after the completion of the applicant’s case-in-chief. An
                 applicant may, upon request, be granted additional hearings to
                 complete his case-in-chief provided the persons opposed to the
                 application are granted an equal number of additional hearings.
                 Persons opposed to the application may, upon the written consent or
                 consent on the record by the applicant and municipality, be granted
                 additional hearings to complete their opposition to the application
                 provided the applicant is granted an equal number of additional
                 hearings for rebuttal.

53 P.S. §10908(1.2).

       10
            53 P.S. §11005-A. Section 1005-A states, in pertinent part:

(Footnote continued on next page…)
                                                 15
Objectors sought to introduce Ripple’s testimony and evidence demonstrating that
the original site for the cell tower was not located in the Township thereby divesting
the Board of jurisdiction in this matter. See id. at 1063a-1064a. On March 31, 2021,
the trial court conducted a hearing on Objectors’ appeal and motion to submit
additional testimony and evidence. See id. at 1162a-1182a.
               On April 16, 2021, the trial court issued the instant order on appeal. See
RR at 1183a-1187a. In relevant part, the order states:

               1) [Applicant’s] “Motion to Quash Renewed Land Use
               Appeal” is DENIED. In reaching this determination, we
               note that said Motion is largely premised upon arguments
               that we previously addressed via detailed Order and
               Opinion of June 13, 2019.

               2) [Objectors’] “Motion to Submit Additional
               Testimony/Evidence and/or Supplement Record” is

               If, upon motion, it is shown that proper consideration of the land use
               appeal requires the presentation of additional evidence, a judge of
               the court may hold a hearing to receive additional evidence, may
               remand the case to the body . . . whose decision or order has been
               brought up for review, or may refer the case to a referee to receive
               additional evidence. . . . If the record below includes findings of fact
               made by the . . . board . . . whose decision or action is brought up
               for review and the court does not take additional evidence . . . the
               findings of the . . . board . . . shall not be disturbed by the court if
               supported by substantial evidence. If the record does not include
               findings of fact or if additional evidence is taken by the court . . . the
               court shall make its own findings of fact based on the record below
               as supplemented by the additional evidence, if any.

As this Court has stated: “In a zoning appeal, a court’s obligation to hear additional testimony
under this section, is premised upon [the] appellant’s demonstration that the record was incomplete
either because [the] appellant was refused the opportunity to be fully heard, or that relevant
testimony was excluded.” Appeal of Little Britain Township, 651 A.2d 606, 613 (Pa. Cmwlth.
1994) (citations omitted). As outlined above, there is no indication that Objectors were either
refused the opportunity to be fully heard or that any proffered relevant evidence was excluded
during the prior proceedings below.
                                                  16
DENIED. A review of the December 10, 2020 Board
hearing transcript confirms that [Objectors] w[ere]
afforded an opportunity to contact Mr. Ripple upon his
failure to appear. However, when efforts were not fruitful,
[Applicant] is correct; [Objectors] did not request a
continuance for Mr. Ripple’s testimony. Our Opinion and
Order of July 30, 2019 contains a detailed analysis relative
to the trial court’s discretion in allowing additional
evidence. We do not believe that [Objectors] ha[ve]
satisfied the standard contained therein.

3) [Objectors’] “Notice of Renewed [sic] Land Use
Appeal as to December 2020 Decision of Upper Yoder
Township Zoning Hearing Board” is DISMISSED WITH
PREJUDICE and the decision of the Board is
AFFIRMED. As set forth at length in our July 30, 2019
Opinion/Order, our standard of review is limited to
determining whether the Board “committed a manifest
abuse of discretion or an error of law.” Valley View Civic
Assoc[iation] v. Zoning B[oard] of Adjustment, 462 A.2d
637, 639 (Pa. 1983). We may reach a conclusion that the
Board abused its discretion only if its “findings are not
supported by substantial evidence.” Id. at 640. Also,
Pennsylvania law is clear that the governing body, as
factfinder, is the sole judge of credibility and conflict in
testimony, and has the power to reject even uncontradicted
testimony if the governing body finds that testimony
lacking in credibility. Constantino v. Zoning Hearing
B[oard], 618 A.2d 1193, 1196 (Pa. Cmwlth. 1992).

       In its December 23, 2020 Decision, the Board
deemed the testimony of [Applicant’s]/School District’s
witnesses Michael Sandifer and David Miller credible, and
both testified that, consistent with a new survey, the
amended site location of the cell tower is in [the]
Township. Additionally, the Board found that counsel for
[Objectors] admitted at the December 10, 2020 Hearing
that the amended site is “definitively in [the] Township.”
The Board also found that [Objectors] presented no
contradictory evidence relative to the placement of the
construction site or the tower not being in [the] Township.


                            17
                     Accordingly, we find that the Board’s decision was
              in accordance with the parameters of the instructions of
              our remand, and that same was supported by substantial
              evidence. While we acknowledge [Objectors’] argument
              relative to [Applicant’s] inability to amend its application,
              [Objectors] ha[ve] presented no authority in this regard.
Id. at 1186a-1187a (emphasis in original). Objectors then filed the instant appeal of
the trial court’s order.


                                          III.
              On appeal, Objectors claim, inter alia, that the trial court erred in
permitting Applicant to amend the application and remanding the matter to the Board
to consider the merits of the amended application because this Court’s order
remanding the case directed the trial court to determine: (1) the location of the
boundary line between the Township and the Borough; (2) where the original tower
site was situate in relation to that municipal boundary line; and (3) whether the Board
had jurisdiction to adjudicate the original application. Notwithstanding this plain
directive, the trial court failed to engage in any proceedings aimed at addressing any
of the foregoing determinations. Simply, the Board lacked jurisdiction to consider
and dispose of the original application, and the lack of jurisdiction should have ended
the matter without proceeding on any further consideration. As a result, the trial
court should have overturned the Board’s variance approval, and directed Applicant
to file a new independent application for a variance under the New Zoning
Ordinance.
              Applicant and the School District counter that the trial court properly
remanded the matter to the Board because Section 1005-A of the MPC grants the
trial court the authority to remand the case to the Board to receive additional
evidence. In our remand opinion, we directed the trial court “to dispose of the

                                           18
foregoing matters, and to receive additional relevant evidence if it deems such
evidence is necessary.” RR at 859a (emphasis added). Contrary to Objectors’
argument, the law of this Commonwealth, and this Court’s opinion in this case, the
trial court was not required to take additional evidence and was granted discretion
to determine whether additional evidence was necessary. The trial court properly
remanded the matter to the Board for the reception of such evidence.
             Moreover, the amendment of the Township’s Old Zoning Ordinance is
of no moment. Section 1702(B) of both the Old Zoning Ordinance and the New
Zoning Ordinance, in addition to Section 910.2 of the MPC, outline the necessary
criteria for the grant of a variance and a variance was required under either
ordinance. Objectors cannot dictate which entity, either the Board or the trial court,
may properly receive evidence as to the issues at hand. It is clear that the trial court
was permitted, if not required, to remand this matter to the Board to receive
additional evidence regarding the location of the proposed cell tower. See, e.g.,
Section 909.1 of the MPC, 53 Pa. C.S. §10909.1 (outlining the “exclusive
jurisdiction” of a zoning hearing board).
             Although not cited by any of the parties, Pa. R.A.P. 2591(a) states, in
pertinent part: “On remand of the record the court . . . below shall proceed in
accordance with the judgment or other order of the appellate court[.]” See also
Section 706 of the Judicial Code, 42 Pa. C.S. §706 (“An appellate court may affirm
[or] vacate . . . any order brought before it for review, and may remand the matter
and . . . require the entry of such appropriate order . . . as may be just under the
circumstances.”).
             In this regard, this Court has explained:

             “[I]t has long been the law in Pennsylvania that following
             remand, a lower court is permitted to proceed only in
                                            19
             accordance with the remand order.” Commonwealth v.
             Sepulveda, [144 A.3d 1270, 1280 n.19 (Pa. 2016)]. In
             Levy v. Senate of Pennsylvania, 94 A.3d 436 (Pa.
             Cmwlth.), appeal denied, [] 106 A.3d 727 (Pa. 2014),
             which the Supreme Court cited with approval in
             Sepulveda, this Court explained: “Where a case is
             remanded for a specific and limited purpose, ‘issues not
             encompassed within the remand order’ may not be decided
             on remand. A remand does not permit a litigant a
             ‘proverbial second bite at the apple.’” Levy, 94 A.3d at
             442 (quoting In re Indep[endent] Sch[ool] Dist[rict].
             Consisting of the Borough of Wheatland, 912 A.2d 903,
             908 (Pa. Cmwlth. 2006)).
Marshall v. Commonwealth, 197 A.3d 294, 306 (Pa. Cmwlth. 2018), aff’d, 214 A.3d
1239 (Pa. 2019); see also Commonwealth v. Tick, Inc., 246 A.2d 424, 426 (Pa. 1968)
(holding that a trial court’s duty on remand is to “comply strictly with our mandate
and such compliance require[s] the court to proceed in a manner consistent with the
views expressed in our opinion.”); Commonwealth v. Null, 186 A.3d 424, 429 (Pa.
Cmwlth. 2018) (“[F]ollowing remand, the trial court below must comply strictly
with this Court’s mandate and has no power to modify, alter, amend, set aside, or in
any measure disturb or depart from this Court’s decision as to any matter decided on
appeal.”).
             As outlined above, on remand, the trial court was directed to determine
whether the site of the proposed cell tower in the original application was within the
Township and, therefore, whether the original application for the variance is within
the Board’s jurisdiction. See Citizens of Upper Woodmont Group, slip op. at 11.
Nevertheless, the trial court had wide discretion to determine the nature of the
proceedings to comply with our directive.
             Indeed, as the Supreme Court has explained:

             [A]lthough Pa.R.A.P. 2591 requires the court or other
             government unit on remand to “proceed in accordance

                                         20
            with the judgment or other order of the appellate court,” it
            does not require the court or government unit to utilize any
            specific mode of compliance with a general remand order,
            such as a trial or evidentiary hearing. Consequently, when
            an appellate court remands for “further proceedings” there
            is no “one size fits all” talismanic definition for those
            terms which is applicable to all cases and situations. It is
            axiomatic that the facts and procedural history of each case
            as it developed in the lower court or administrative agency
            will be different when considered by an appellate tribunal,
            and, thus, if that tribunal determines that a remand for
            further proceedings is warranted, the nature of those
            proceedings will necessarily vary depending on the
            specific circumstances presented by each individual case.
            See Newman Development Group of Pottstown, LLC v.
            Genuardi’s Family Markets, Inc., [52 A.3d 1233, 1247
            (Pa. 2012)] (explaining that “remands may encompass a
            variety of proceedings” including remand for an opinion
            or explanation).

                   Thus, every remand order directing that further
            proceedings be conducted must necessarily be examined
            in conjunction with the opinion of the appellate tribunal
            and the particular facts, circumstances, and procedural
            history of the case in order to determine what the lower
            court or tribunal is required to do upon return of the case
            to it. It must be emphasized that, when a case is returned
            to a lower court or administrative agency with such a
            directive, those tribunals have usually already conducted
            some fact-finding or legal analysis in the case and,
            accordingly, this acquired familiarity with the already
            developed record allows the court or administrative
            agency considerable discretion to choose the specific type
            of proceedings it will conduct in order to fulfill the
            purposes for which the appellate court has ordered
            remand.
SugarHouse HSP Gaming, L.P. v. Pennsylvania Gaming Control Board, 162 A.3d
353, 371 (Pa. 2017).
            Thus, when we issued an order remanding the matter to the trial court
“for proceedings consistent with the foregoing memorandum opinion,” the trial court

                                        21
was granted “considerable discretion to choose the specific type of proceedings” that
should be conducted on remand. Id. We cannot say that the proceedings directed
by the trial court on remand of the instant matter do not fall within the ambit of our
directions on remand. See id. at 371-72 (“While the [b]oard was certainly free under
our remand order to conduct additional hearings and receive supplementary
evidentiary submissions if it considered that course of action necessary to comply
with our directive, there was nothing in our order which compelled it to do so.
Therefore, we deem the particular proceedings which the [b]oard undertook in
response to our order . . . to be a suitable mode of compliance.”). As a result,
Objectors’ claim in this regard is without merit.


                                         IV.
             However, Objectors also claim, inter alia, that the trial court erred in
affirming the Board’s decision because the record evidence does not support the
grant of a variance as requested in the Amended Application. Specifically, Objectors
contend that the trial court erred in affirming the Board’s decision because the record
evidence does not meet the five requirements supporting the grant of a variance
provided in Section 1702(B) of the New Zoning Ordinance and the Old Zoning
Ordinance, and Section 910.2 of the MPC with respect to the Amended Application.
We agree.
             As extensively, and exhaustively, outlined above, the evidence
presented in the first proceeding on Applicant’s original application to construct the
cell tower on the original site addressed the five factors outlined in the Township’s
Zoning Ordinances and Section 910.2 of the MPC. See Citizens of Upper Woodmont
Group, slip op. at 2-9. Indeed, with respect to the fourth and fifth of these mandatory


                                          22
factors in this appeal, Applicant and the School District cite to the record evidence
in the prior proceeding that demonstrates that the proposed cell tower at the original
site in the first application does not adversely impact public health, safety, and
welfare,11 and is the minimum variance that will afford relief.12 However, there is
absolutely no record evidence demonstrating that the new site for the proposed cell
tower as provided in the Amended Application meets all of the mandatory
requirements supporting the grant of a variance under either the Zoning Ordinances
or the MPC.
               It is well settled that the Board’s decision must be reversed where, as
here, there is not substantial record evidence supporting the Board’s findings of fact
and conclusions of law with respect to the grant of a variance. See, e.g., Larsen v.
Zoning Board of Adjustment of City of Pittsburgh, 672 A.2d 286, 289-90 (Pa. 1996)
(“The failure of a zoning board to consider each requirement of a zoning ordinance
prior to granting a variance is an error of law. Here, the zoning board failed to
consider each of these requirements. Furthermore, the record reveals that appellants

       11
          See, e.g., Brief for Applicant at 27 (“From a community standpoint, [the School District]
and [Applicant] submitted evidence that there will be minimal visual impact, that the site will be
within all of the necessary setbacks, and that the site will be within a secure, fenced, landscaped
compound.”) (emphasis added); Brief for the Board at 21 (“Further, the record shows evidence
was presented and relied upon regarding the minimal visual impact on the neighborhood, the
increased property values, and community support for the project.”) (emphasis added).

       12
           See, e.g., Brief for Applicant at 29 (“[Applicant and the School District] presented
substantial, uncontradicted, and credible evidence that no other location on the [School District’s
p]roperty will provide the necessary coverage or will be adequate for the intended construction.
The proposed site for the construction of the [cell tower] is the only site which will provide the
proper height, was appropriately leveled, and - from a safety standpoint - was close enough to
the Junior-Senior High School to prevent unintended use of the facility.”) (emphasis added);
Brief for the Board at 21 (“[C]redible evidence was presented by [the School District and
Applicant] that no other site on the subject property would provide the necessary coverage and
that the site chosen provides the optimal height, is properly leveled, and is close enough to the
school to prevent unintended use. RR at 323a-324a and 472a.”) (emphasis added).
                                               23
failed to provide evidence that would satisfy even the first criteria [sic].
Accordingly, appellants’ claim [of error] must fail.”) (citation omitted); Valley View
Civic Association, 462 A.2d at 640 (“We may conclude that the [b]oard abused its
discretion only if its findings are not supported by substantial evidence.                     By
‘substantial evidence’ we mean such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.”) (citations omitted). As a result, we are
constrained to again vacate the trial court’s order affirming the Board’s decision, and
remand the matter to the trial court to receive evidence demonstrating that the new
site for the proposed cell tower on the School District’s property as provided in the
Amended Application meets all of the required elements supporting the grant of a
variance.13
               Accordingly, the trial court’s order is vacated, and the case is remanded
to the trial court for proceedings consistent with this memorandum opinion.




                                             MICHAEL H. WOJCIK, Judge




       13
           Based on our disposition of this claim, we will not consider the remaining issues raised
in this appeal.
                                                24
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Citizens of Upper Woodmont Group, :
                                  :
                        Appellant :
                                  :
                  v.              : No. 551 C.D. 2021
                                  :
Upper Yoder Township Zoning       :
Hearing Board, Westmont Hilltop   :
School District and Vogue Towers  :



                                    ORDER


            AND NOW, this 22nd day of December, 2022, the order of the Cambria
County Court of Common Pleas dated April 16, 2021, is VACATED, and the above-
captioned matter is REMANDED to that court for proceedings consistent with the
foregoing memorandum opinion.
            Jurisdiction is relinquished.




                                       __________________________________
                                       MICHAEL H. WOJCIK, Judge